           Case 2:20-cv-01965-TLN-KJN Document 21 Filed 01/12/21 Page 1 of 3


 1   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     2749 Hyde Street
 3   San Francisco, California 94109
     Telephone: (415) 353-0999
 4   Facsimile: (415) 353-0990
     Email:      rosman@bfesf.com
 5               scrawford@bfesf.com

 6   Attorneys for Defendants
     CITY OF VACAVILLE, JOHN CARLI, STEVEN
 7   GUNDERSON, RALPH VALLIMONT, CHRIS LECHUGA,
     JEREMY JOHNSON, and WILLIAM BOEHM
 8
     Frank M. Pacheco, State Bar No. 163467
 9   LAW OFFICES OF FRANK PACHECO
     343 E Main Street, Suite 706
10   Stockton, California 95202
     Telephone: (209) 937-0644
11   Email:     fpachecolaw@gmail.com
12   Attorneys for Plaintiffs
     RICHARD WADE and SAVANNAH CHAMPION
13

14                                 UNITED STATES DISTRICT COURT

15                               EASTERN DISTRICT OF CALIFORNIA

16   RICHARD WADE and SAVANNAH                 Case No. 2:20-CV-01965-TLN-KJN
     CHAMPION,
17                                             STIPULATION AND ORDER TO EXTEND TIME
           Plaintiffs,                         FOR PLAINTIFFS TO FILE AMENDED
18
                                               COMPLAINT
19   v.

20   CITY OF VACAVILLE, JOHN CARLI,
     STEVEN GUNDERSON, RALPH
21   VALLIMONT, CHRIS LECHUGA, JEREMY
     JOHNSON, WILLIAM BOEHM, TREVOR
22
     CHAMPION, SABRINA CHAMPION,
23   JACKIE CHAMPION, and DOES 1 to 100,
     inclusive,
24
           Defendants.
25                                             Hon. Troy L. Nunley
26

27

28


     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFFS TO FILE AMENDED COMPLAINT
     Case No. 2:20-CV-01965-TLN-KJN
            Case 2:20-cv-01965-TLN-KJN Document 21 Filed 01/12/21 Page 2 of 3


 1          Plaintiffs RICHARD WADE and SAVANNAH CHAMPION and defendants CITY OF

 2   VACAVILLE, JOHN CARLI, STEVEN GUNDERSON, RALPH VALLIMONT, CHRIS LECHUGA,

 3   JEREMY JOHNSON and WILLIAM BOEHM, by and through their counsel of record, hereby represent

 4   to the Court as follows:

 5          WHEREAS, on September 30, 2020 Plaintiffs filed their complaint in the above captioned action;

 6          WHEREAS, on December 14, 2020, defendant CITY OF VACAVILLE was served with the

 7   complaint;

 8          WHEREAS, defendant CITY OF VACAVILLE’s responsive pleading was originally due on

 9   January 4, 2021;

10          WHEREAS, counsel for the parties met and conferred to discuss the claims being brought and

11   whether an amended complaint should be filed to avoid unnecessary motion practice;

12          WHEREAS on December 30, 2020, the parties stipulated to continue defendant CITY OF

13   VACAVILLE’s responsive pleading deadline by 15 days to January 19, 2021;

14          WHEREAS on December 30, 2020, the parties also stipulated that any other CITY OF

15   VACAVILLE employees who are defendants in this case and for whom service has been accomplished

16   prior to January 19, 2021, either by personal service or by service being accepted by counsel for the

17   CITY OF VACAVILLE, shall also file any responsive pleading by January 19, 2021;

18          WHEREAS, on January 3, 2021, plaintiffs’ counsel suffered a stroke and, as a result, his health

19   and speech has been impacted;

20          WHEREAS, counsel for the parties further met and conferred and stipulated to continue the time

21   for plaintiffs to file an amended complaint to February 5, 2021;

22          WHEREAS, defendants’ responsive pleading will be due within 21 days of the date the amended

23   complaint is filed.

24          IT IS HEREBY STIPULATED, pursuant to Local Rule 144(a), that plaintiffs will file an

25   amended complaint on or before February 5, 2021 and defendants’ deadline to respond to the amended

26   complaint shall be within 21 days of the date the amended complaint is filed.

27          It is so stipulated and agreed.

28   //

                                                         1
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFFS TO FILE AMENDED COMPLAINT
     Case No. 2:20-CV-01965-TLN-KJN
            Case 2:20-cv-01965-TLN-KJN Document 21 Filed 01/12/21 Page 3 of 3


 1   Dated: January 11, 2021                             BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 2
                                                         By:        /s/ Richard W. Osman
 3
                                                               Richard W. Osman
 4                                                             Sheila D. Crawford
                                                               Attorneys for Defendants
 5                                                             CITY OF VACAVILLE, JOHN CARLI, STEVEN
                                                               GUNDERSON, RALPH VALLIMONT, CHRIS
 6                                                             LECHUGA, JEREMY JOHNSON, and WILLIAM
                                                               BOEHM
 7

 8   Dated: January 11, 2021                             LAW OFFICE OF FRANK PACHECO

 9
                                                         By:        /s/ Frank M. Pacheco
10                                                             Frank M. Pacheco
11                                                             Attorneys for Plaintiffs
                                                               RICHARD WADE and SAVANNAH CHAMPION
12

13                                        ATTORNEY ATTESTATION

14          I hereby attest that I have on file all holograph signatures for any signatures indicated by a

15   conformed signature (“/s/”) within this E-filed document or have been authorized by Plaintiffs’ counsel

16   to show their signature on this document as /s/.

17   Dated: January 11, 2021
                                                         By:       /s/ Richard Osman
18                                                             Richard W. Osman
19

20
                                                        ORDER
21
            GOOD CAUSE APPEARING THEREFORE, and the parties’ having stipulated to the same, the
22
     parties’ stipulation is hereby APPROVED.
23
            IT IS SO ORDERED.
24

25
     DATED: January 11, 2021
26                                                                    Troy L. Nunley
                                                                      United States District Judge
27

28

                                                          2
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFFS TO FILE AMENDED COMPLAINT
     Case No. 2:20-CV-01965-TLN-KJN
